Citation Nr: 0102222	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the remaining amount of $4,939.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958, from August 1958 to October 1959, and from January 1991 
to February 1992.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Los Angeles, 
California Regional Office (RO).  The originial amount of the 
overpayment as considered by the Committee was $9,878.43.  
Recovery of the amount of $4,939.43 was waived, leaving a 
remaining balance of $4,939 subject to recovery.  In July 
2000, the veteran was afforded a personal hearing before the 
undersigned member of the Board at the RO.  The veteran 
submitted evidence at the time of this hearing, but he waived 
initial review of this evidence by the RO.  


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The veteran received additional compensation benefits for 
his children who received duplicate educational benefits 
under the Chapter 35 program due to minimal fault on the part 
of the veteran and primary fault on the part of VA. 

3.  Since the veteran's children are or were being paid 
Chapter 35 benefits, the recovery of the overpayment would 
not defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended, namely, 
payment of additional compensation on the basis of the 
veteran's children's educational pursuits.

4.  Waiver of recovery of the overpayment would constitute an 
unjust enrichment to the veteran by essentially paying the 
same benefit twice.  

5.  The evidence does not show that the veteran incurred a 
legal obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.

6.  Collection of the overpayment would cause undue hardship 
to the veteran as it would endanger his ability to provide 
for basic necessities.

7.  The elements of equity and good conscience which are in 
the veteran's favor, fault and hardship, outweigh the 
elements of equity and good conscience which are not in the 
veteran's favor.  

8.  Recovery of the remaining amount of the overpayment in 
this case, $4,939, would be against equity and good 
conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran, and recovery of the overpayment of 
VA compensation benefits in the remaining amount of $4,939 
would be against equity and good conscience and, therefore, 
is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran served on active duty from August 
1954 to May 1958, and from August 1958 to October 1959.  In 
March 1994, August 1994, and October 1995 rating decisions, 
various disabilities were service-connected.  Specifically, 
service connection was granted for low back disability, rated 
as 60 percent disabling; bowel disability, rated as 30 
percent disabling; left elbow disability, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; 
neurogenic bladder, rated as 10 percent disabling; 
hemorrhoids, rated as non-compensable; cholelithiasis, rated 
as non-compensable; and status post rhinoplasty, rated as 
non-compensable.  The combined rating was 80 percent.  In 
addition, in the October 1995 rating decision, entitlement to 
a total disability rating based on individual unemployability 
was granted.  Accordingly, it is clear that the veteran has 
been deemed to be seriously disabled.  He is also in receipt 
of Social Security benefits.  Enclosed with the notification 
letters of the aforementioned rating decisions were VA Forms 
21-8764 which notified the veteran that veterans having a 30 
percent or more service-connected condition may be entitled 
to additional compensation benefits for a spouse and 
unmarried children of a certain age.  It further informed him 
that his payments could be affected by a change in the status 
of his dependents, of which he must promptly advise VA.  The 
veteran submitted the necessary documentation and was granted 
additional compensation for his spouse and children.  

In March 1996, via a VA Form 21-674C, the veteran advised VA 
that his son would be attending college the following Fall 
semester.  In May 1996, the veteran also properly notified VA 
that his daughter would also be attending college.  The 
veteran's additional compensation benefits for that son and 
daughter were continued since they were still in school.  
Otherwise, the veteran's benefits for those children would 
have terminated when each child attained 18 years of age.  In 
an October 1996 letter, the veteran was advised of various 
changes in his compensation benefits and was advised that he 
was receiving benefits for this son and daughter.  The 
veteran was advised to notify VA of any changes in the status 
of his dependents.  

In an April 1, 1997 Report of Contact, it was noted that the 
veteran notified VA that his son and daughter were receiving 
Chapter 35 educational assistance benefits and that his VA 
compensation benefits should be adjusted accordingly.  Thus, 
the veteran complied with VA's requirement that he notify VA 
of changes in dependency status.  Later that same month, in 
April 1997, via a VA Form 21-8960, the veteran again verified 
that his daughter was still in college.  

In a July 1997 letter, the RO responded to an inquiry of the 
veteran regarding his benefits.  In that letter, the veteran 
was informed that he was receiving additional benefits for 
his spouse and three of his children, to include the son and 
daughter in the Chapter 35 program.  Thereafter, a VA Form 
21-674, Request for Approval of School Attendance, for the 
veteran's daughter was submitted.  Apparently, this daughter 
completed courses at the junior college she was attending and 
was enrolling in another college for the Fall 1997 semester, 
and was scheduled to complete schooling at that institution 
in June 2000.

According to information in the claims file, the veteran's 
two sons and daughter, the children noted above, applied for 
Chapter 35 benefits and their applications were signed by the 
veteran.  Each child was awarded Chapter 35 benefits.  There 
is no dispute that VA inadvertently paid both the Chapter 35 
benefits for each child as well as the additional 
compensation benefits for each child.  This was an improper 
duplication in payment of VA educational benefits.  When this 
duplication was discovered, VA retroactively terminated 
payments of the additional compensation benefits for each 
child.  This action resulted in the overpayment in the 
original amount of $9,878.43.  

The veteran requested a waiver of the recovery of this 
overpayment of VA compensation benefits.  He maintained that 
he had properly notified VA of all changes in the status of 
his dependents and was unaware of the duplicated payments.  

In a January 1999 decision, the Committee considered the 
veteran's claim for waiver.  The Committee made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of half of the overpayment of VA compensation 
benefits would not be against equity and good conscience.  
The Committee waived the recovery of $4,939.43, and indicated 
that repayment of the remaining amount of $4,939 was in 
order.  The Committee determined that VA was at fault in the 
duplicated payment of the benefits in question, but found 
that the veteran knew or should have known that he could not 
receive both sets of benefits.  In addition, the Committee 
found that the other elements of equity and good conscience 
were not in the veteran's favor.  

Thereafter, the veteran testified at both an RO personal 
hearing before a hearing officer and at a personal hearing 
before the undersigned member of the Board at the RO.  The 
veteran asserted that his was not responsible for this debt 
because VA was solely at fault for the debt due to the 
agency's error with regard to the duplicate payments.  He 
indicated that he properly notified VA of his children's 
educational situations and assumed that VA had taken the 
proper actions thereby.  In addition, at the hearing before 
the undersigned member of the Board, the veteran indicated 
that his family's financial situation had changed for the 
worse as he and his wife had just become the legal guardian 
of his two grand-nieces, both toddlers.  He submitted 
financial information showing that basically his income and 
his expenses were approximately the same, with their family 
having approximately $50 extra per month.  It is unclear if 
the veteran is still paying outstanding credit card bills as 
he listed monthly payments of $611 for "credit counselors 
for cards" or if he is no longer paying credit card bills, 
but is paying an outstanding bill for counseling regarding 
accumulated debt.  

As noted, the Board agrees that there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  In 
cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2000).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The veteran has 
essentially argued that VA was solely at fault with regard to 
the duplicate payments.  Sole administrative error connotes 
that the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions nor his failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. § 
3.500(b)(2) (2000).  In this case, the veteran was not 
totally without fault in the creation of the overpayment of 
compensation because he was notified that he was still 
receiving additional compensation for his children who were 
enrolled in the Chapter 35 program.  He should have been 
aware that those payments were separate from the Chapter 35 
benefits that were also being paid.  However, that being 
noted, VA was by far more responsible for the creation of the 
overpayment.  First of all, VA continued to pay the veteran 
both the additional compensation benefits based on the 
children's status as being enrolled in school, while, at the 
same time, paying those same children Chapter 35 benefits.  
Second, the notification letters sent to the veteran which 
did, technically speaking, inform him that he was still 
receiving additional compensation benefits based on the 
children's status as being enrolled in school, were unclear 
at best.  It is reasonable to believe that the veteran 
thought that VA references to compensation benefits were 
actually reflecting proper payments by VA for benefits for 
those children.  Thirdly, the veteran did in fact timely 
notify VA of all of the changes in the status of his 
dependents.  He clearly was not trying to conceal the fact 
that they were receiving Chapter 35 benefits.  It is also 
reasonable for the veteran to believe that in telling VA via 
the proper correspondence and documentation that his children 
were enrolled in college and in the Chapter 35 program, that 
VA would make the proper adjustments to his compensation 
benefits, particularly since he specifically requested that 
those adjustments be made well before VA took any action in 
that regard at all.  Thus, while the veteran bears some 
responsibility with regard to fault in this case, VA 
decidedly bears more fault in the creation of the overpayment 
at issue.  

With regard to the other elements of equity and good 
conscience, three of these elements are not in the veteran's 
favor.  Given that the veteran's children are or were being 
paid Chapter 35 benefits, the recovery of the overpayment 
would not defeat the purpose of paying benefits by nullifying 
the objective for which the benefits were intended, namely, 
payment of additional compensation on the basis of the 
veteran's children's educational pursuits.  Waiver of 
recovery of the overpayment would constitute an unjust 
enrichment to the veteran by essentially paying the same 
benefit twice.  The evidence does not show that the veteran 
incurred a legal obligation or changed his position to his 
detriment in reliance upon the receipt of VA benefits.

The last element of equity and good conscience is whether the 
veteran would suffer undue financial hardship if forced to 
repay the debt at issue.  Currently, the veteran's family has 
taken on the responsibility of two more children into the 
household.  Their presence has added additional financial 
burden to the veteran.  His income and expenses, on a monthly 
basis, are essentially even.  In that the veteran does not 
appear to have any real disposable income whatsoever, the 
Board finds that repayment of the debt would cause financial 
hardship to his family, which now includes two additional 
children, who are both under the age of 5 years.  

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements of primary fault on 
the part of VA and financial hardship on the part of the 
veteran that would be caused by recoupment of the debt 
outweigh the elements which are not in the veteran's favor in 
this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.





ORDER

Recovery of the overpayment of VA compensation benefits in 
the remaining amount of $4,939 is waived



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

